United States Securities And Exchange Commission Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21757 American Independence Funds Trust (Exact name of registrant as specified in charter) 230 Park Avenue, Suite 534 New York, NY10169 (Address of principal executive offices) (Zip code) Eric Rubin, President, 230 Park Avenue, Suite 534 New York, NY10169 (Name and address of agent for service) with a copy to: Jon Rand, Esq. Dechert LLP 1095 Avenue of the Americas New York, NY 10036-6797 Registrant's telephone number, including area code: (212) 488-1331 Date of fiscal year end: 10/31/2014 Date of reporting period: 04/30/2014 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17CRF 270.30e-1). The American Independence Funds Semi-Annual Report – April 30, 2014 (Unaudited) Stock Fund Schedule of Portfolio Investments 1 Risk-Managed Allocation Fund Schedule of Portfolio Investments 3 International Alpha Strategies Fund Schedule of Portfolio Investments 4 Kansas Tax-Exempt Bond Fund Schedule of Portfolio Investments 8 Boyd Watterson Short-Term Enhanced Bond Fund Schedule of Portfolio Investments 15 Boyd Watterson Core Plus Fund Schedule of Portfolio Investments 19 U.S. Inflation-Indexed Fund Schedule of Portfolio Investments 23 Statements of Assets and Liabilities 25 Statements of Operations 27 Statements of Changes in Net Assets 29 Financial Highlights 34 Notes to Financial Statements 44 Additional Fund Information Portfolio Summaries 54 Table of Shareholder Expenses 56 A description of the policies and procedures that the Funds use to determine how to vote proxies relating to the portfolio securities is available without charge, upon request, by calling 1-866-410-2006 or on the Securities and Exchange Commission’s website at http://www.sec.gov. Information regarding how the Funds voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available (i) without charge, upon request, by calling 1-866-410-2006 and (ii) on the Securities and Exchange Commission’s website at http://www.sec.gov. Schedules of Portfolio Investments as of January 31 and July 31 are available without charge, on the Securities and Exchange Commission’s website at http://www.sec.gov. American Independence Funds Schedule of Portfolio Investments Stock Fund April 30, 2014 (Unaudited) Security Description Shares Value ($) Common Stocks — 97.6% Consumer Discretionary — 15.2% Amazon.com, Inc. (a) Best Buy Co., Inc. Dick's Sporting Goods, Inc. Ford Motor Co. General Motors Co. Staples, Inc. Target Corp. Toll Brothers, Inc. (a) Wausau Paper Corp. 1,563,280 20,415,787 Consumer Staples — 11.4% Avon Products, Inc. Costco Wholesale Corp. Energizer Holdings, Inc. GNC Holdings, Inc., Class A JM Smucker Co. (The) Wal-Mart Stores, Inc. 3,427,530 15,271,388 Energy — 10.9% Cameron International Corp. (a) Chevron Corp. HollyFrontier Corp. Occidental Petroleum Corp. Peabody Energy Corp. 2,661,400 14,618,972 Financials — 22.5% ACE Ltd. (b) Aflac, Inc. American International Group, Inc. Citigroup, Inc. Discover Financial Services Goldman Sachs Group, Inc. (The) JPMorgan Chase & Co. Loews Corp. SLM Corp. 3,090,000 30,195,811 Health Care — 9.0% Abbott Laboratories Aetna, Inc. DaVita HealthCare Partners, Inc. (a) Valeant Pharmaceuticals International, Inc. (a) (b) 3,596,799 12,156,438 Industrials — 8.5% D.R. Horton, Inc. Deere & Co. General Electric Co. Triumph Group, Inc. 2,696,096 11,501,396 Information Technology — 12.4% Apple, Inc. Cisco Systems, Inc. Cognizant Technology Solutions Corp., Class A (a) See Notes to Financial Statements 1 American Independence Funds Schedule of Portfolio Investments Stock Fund April 30, 2014 (Unaudited) Security Description Shares Value ($) Common Stocks — 97.6% (continued) Information Technology — 12.4% (continued) International Business Machines Corp. Microsoft Corp. NCR Corp. (a) 3,051,000 16,737,228 Materials — 5.5% Celanese Corp. Freeport-McMoRan Copper & Gold, Inc. Mosaic Co. (The) 2,411,928 7,366,083 Transportation — 2.2% American Airlines Group, Inc. (a) Knightsbridge Tankers Ltd. (b) 585,550 2,959,789 Total Common Stocks (Cost $117,587,064) 131,222,892 Investment Companies — 1.5% ProShares UltraPro Short S&P 500 (a) 2,014,280 Total Investment Companies (Cost $2,032,062) 2,014,280 Short-Term Investment — 0.5% Money Market Fund — 0.5% Federated Government Obligations Fund, Institutional Shares, 0.01% (c) 698,359 Total Short-Term Investments (Cost $698,359) 698,359 Total Investments (Cost $120,317,485(d)) — 99.6% $ Other assets in excess of liabilities — 0.4% NET ASSETS — 100.0% $ (a) Non-income producing security. (b) Foreign security incorporated outside the United States. (c) Represents the 7 day yield at 4/30/14. (d) See Notes to Financial Statements for tax unrealized appreciation (depreciation) of securities. Other Information: The inputs or methodology used for valuing securities may not be an indication of the risk associated with investing in those securities. For more information on valuation inputs, and their aggregation into the levels used in the table below, please refer to the Security Valuation section in the accompanying Notes to Financial Statements. Valuation Inputs at Reporting Date: Investments at Value Level 1 Level 2 Level 3 Total Common Stocks $ $
